[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                     FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                       Nos. 07-15000 & 08-10595              October 24, 2008
                        Non-Argument Calendar             THOMAS K. KAHN
                      ________________________                   CLERK

                 BIA Nos. A98-290-157 & A98-290-158

ANGELINA ERIKA CASTILLO-HERNANDEZ,
MIGUEL CASTILLO,

                                                                  Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                           (October 24, 2008)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Angelina Castillo-Hernandez and her husband, Miguel Castillo, petition for

review of the Board of Immigration Appeals’ (“BIA”) order affirming the

Immigration Judge’s (“IJ”) dismissal of their application for asylum, withholding

of removal and relief under the United Nations Convention Against Torture

(“CAT”). After review, we deny the petition.

                                     I. BACKGROUND

A.     Application and Hearing

       Castillo-Hernandez and her husband, natives and citizens of Guatemala,

entered the United States without authorization on July 9, 2004. On July 13, 2004,

Border Patrol apprehended them and placed them in custody pending removal

proceedings. The Department of Homeland Security (“DHS”) served Castillo-

Hernandez and her husband with notices to appear (“NTA”), alleging they entered

the United States without being admitted or paroled. On March 3, 2005, Castillo-

Hernandez admitted the charges and conceded removability.

       On June 30, 2005, Castillo-Hernandez filed an application for asylum,

withholding of removal and CAT relief, listing her husband as a derivative

beneficiary.1 Castillo-Hernandez’s application alleged that she had been


       1
         Although Castillo-Hernandez’s husband is named as a petitioner, his asylum claim is
derivative. For convenience, we refer to petitioners collectively as “Castillo-Hernandez,” who is the
lead petitioner. Unlike the asylum statute, the withholding of removal statute does not provide for

                                                 2
persecuted in Guatemala based on her race, membership in a particular social

group and imputed political opinion. Specifically, Castillo-Hernandez pointed to

her status as a Mayan woman from rural Guatemala who speaks Canjobal.

According to Castillo-Hernandez’s application, Mayan women historically have

been victims of regional and systemic persecution by the Guatemalan authorities.

She stressed that recent fighting between guerrillas and the Guatemalan army,

general criminal activity unchecked by the government and government corruption

also had contributed to the persecution of Mayan women.

       According to her application and hearing testimony, Castillo-Hernandez

lived with her mother in a small shack in her rural village of Saloma, Guatemala

and never attended school. On February 2, 2004, a group of uniformed men

arrived at her home and demanded to be fed. Castillo-Hernandez’s application

stated that the men were “looking for men to impress into their service, loot to

steal, and women to assault.” When the women were unable to give them food,

one of the men raped Castillo-Hernandez and then told her that if she said

anything, the men would kill her. Castillo-Hernandez was able to leave the house

and hide in the forest the rest of the night while the men raped her mother.


derivative claims by spouses. See 8 U.S.C. §§ 1158, 1231; Delgado v. U.S. Att’y Gen., 487 F.3d
855, 862 (11th Cir. 2007). Therefore, we deny Miguel Castillo’s petition as to his withholding of
removal claim on that basis.

                                               3
      Castillo-Hernandez did not know who her attackers were, but described

them as “older” and dressed entirely in “green clothing” and looking like “ex-

guerrillas.” When her mother asked the men why they were there, the men

responded, “[W]hat else could we be doing here, we’re here to rape you.”

Castillo-Hernandez did not know why the men attacked her, but stated that it

might have been because her father had died, leaving her alone with her mother

and that the men were taking advantage of two women alone.

      Her mother had broken bones from the attack, but was unable to see a

doctor or report the attack to authorities because both were too far away. Castillo-

Hernandez was reluctant to report the attack because the police often knew the

attackers and did not do anything about the attacks. The attack left Castillo-

Hernandez’s mother sickly, and she died from diabetes a year later.

      After the attack, Castillo-Hernandez married her husband and moved ten

hours away to her husband’s home for two months before coming to the United

States. While Castillo-Hernandez remained in Saloma, her mother heard reports

that people were looking for them. However, once Castillo-Hernandez moved

away, the men who attacked her stopped looking for her. Castillo-Hernandez’s

mother-in-law told her of other attacks on women in Saloma. Castillo-

Hernandez’s mother advised her to stay with her husband because “as long as

                                         4
[she] ha[d] a man by [her] side they probably will never come back and bother us.”

Castillo-Hernandez stated that she wanted to leave Guatemala because she “had no

food” and she was afraid that the men who attacked her would find her.

      Castillo-Hernandez’s husband testified that his father mortgaged his land to

finance Castillo-Hernandez and her husband’s move to the United States. He also

described an incident in 1987 in which men speaking Spanish came to his father’s

farm and beat his father and took their food. In another incident in 1989 or 1990,

the men returned to his father’s farm asking about the land he owned and “the little

paperwork, the documents that [he] had.”

B.    Articles & Reports

      The record contains several 2004 newspaper articles describing a spike in

murders of women in Guatemala, some involving domestic abuse and rape. One

article indicated that law enforcement and government officials did not protect

women who complained of abuse or assault by individuals whom the women

knew. Another 2005 article described Nobel Peace Prize winner Rigoberta

Menchu’s allegations of racism based on her Mayan heritage, which the article

called “Guatemala’s first race discrimination trial.”

      The record also contained 2003 and 2004 reports indicating that crime and

violence, and in particular violence against women, are a significant problem in

                                          5
Guatemala. The 2004 Amnesty International Regional Report stated that “horrific

brutality” characterized the killings of women in Guatemala. A 2003 Amnesty

International report stated that the rape of indigenous females was common. A

2005 Human Rights Watch report stated that, following the end of Guatemala’s

36-year civil war in 1996, women still faced work-place discrimination.

According to the United States Department of State, “Background Note:

Guatemala,” “[c]ommon crime, aggravated by a legacy of violence and vigilante

justice” was a “serious challenge” in Guatemala, and “[i]mpunity remained a

major problem” because officials have a limited ability to enforce justice.

      According to the 2004 U.S. State Department’s Country Report on Human

Rights Practices in Guatemala (“Country Report”), “[v]iolence against women”

and “sexual offenses” were a problem in Guatemala, and indigenous people in

Guatemala were more likely to live in poverty than non-indigenous people.

According to an Amnesty International Report, “No Protection, no justice:

Killings of women in Guatemala,” which addressed events during 2004, violence

against women in Guatemala is marked by brutality, sexual violence and an

increasing number of victims. Murder victims included “students, housewives,

and professionals, domestic employees, unskilled workers, members or former

members of street youth gangs, and sex workers,” with gender as the motivating

                                         6
factor in the crimes. The report stressed that “rape and sexual violence were an

integral part of the counter-insurgency strategy” used by the government in rural

areas during the civil war. However, the report also stated that most violent

attacks against women currently were concentrated in urban areas.

      The record contains a report from Dr. Ruby Itzen, a psychotherapist, stating

Castillo-Hernandez suffered from post-traumatic stress disorder (“PTSD”) and

bereavement related to her rape. Castillo-Hernandez’s thoughts currently were

“coherant [sic],” but her mental status could deteriorate without psychological

help. A letter from Marcos Manuel Tomas, an acquaintance of Castillo-

Hernandez’s husband from Guatemala, stated, inter alia, that many women were

murdered in Saloma, Castillo-Hernandez’s village, and that “a group of people”

had been looking for Castillo-Hernandez and her husband in Saloma, which was

why they fled to the United States.

C.    Decision of the IJ

      The IJ denied Castillo-Hernandez’s application for asylum, withholding of

removal and CAT relief. The IJ found the testimony of Castillo-Hernandez and

her husband credible, but concluded that Castillo-Hernandez was statutorily

ineligible for asylum and withholding of removal because she had failed to show a

nexus between the violence she experienced in Guatemala and her Mayan

                                         7
ethnicity or another protected ground. The IJ acknowledged that indigenous

people of Guatemala often are victimized by people of Spanish descent, that

widespread domestic violence against and mistreatment of women in Guatemala

existed and that rape could constitute persecution. However, Castillo-Hernandez’s

evidence indicated that her attackers “were looking for money and food” and were

“gang members or criminals,” which was consistent with the Amnesty

International reports and the Country Report. The IJ stressed that the fact that the

attackers “were formerly involved in activities against the government” did not

prove that they still were opposing the government and not pursuing purely

criminal activity. The IJ concluded that the evidence was insufficient to show that

Castillo-Hernandez and her husband “were being singled out for persecution or

harm on account of a protected ground as opposed to their simple vulnerability as

individuals living alone in remote areas.” The IJ also found that Castillo-

Hernandez could relocate to another area of Guatemala, where she could obtain

greater protection from the government.2

       With respect to Castillo-Hernandez’s CAT claim, the IJ found that she had

not established evidence of “systematic torture” against indigenous people by the



       2
        The IJ concluded that her application was not time-barred, and the government has not
challenged this conclusion on appeal. Thus, we do not address this issue further.

                                             8
Guatemalan government or individuals acting with its consent, or established that

her attackers were acting for the government. The IJ noted that Castillo-

Hernandez’s husband did not present any evidence that the men who accosted his

father in 1987 were from the government.

D.    Decision of the BIA

      Castillo-Hernandez appealed the IJ’s decision to the BIA, arguing, inter alia,

that: (1) the IJ did not adequately consider Castillo-Hernandez’s psychologist’s

report; and improperly refused to allow a continuance when Castillo-Hernandez’s

psychologist was unable to appear at the hearing; (2) the IJ had not adequately

considered her “gender-related claims,” emphasizing that she belonged to a

particular social group of illiterate, impoverished Canjobal-speaking Mayan

females and was “targeted by current and ex-guerrillas, ‘clandestine groups,’ and

regime elements,” and was “raped by a uniformed individual likely a member of

one of these entities ignored, tolerated, or guided by the authorities”; and (3) she

and her mother were “imputed a political opinion of neutrality by both sides in

post-Civil War Guatemala.”

      Dismissing Castillo-Hernandez’s appeal, the BIA adopted and affirmed “the

[IJ’s] thorough and well-reasoned decision.” The BIA concurred with the IJ’s

finding that Castillo-Hernandez did not meet her burden of establishing proof of

                                          9
past persecution or a well-founded fear of persecution on account of a protected

basis. The BIA also found that Castillo-Hernandez did not establish that she

would “more likely than not” face torture by the government or with governmental

acquiescence. The BIA determined that the psychologist’s report was of “limited”

relevancy because the IJ “correctly found that [Castillo-Hernandez’s] mistreatment

was not motivated within the scope of the [INA].” The BIA denied Castillo-

Hernandez’s motion for reconsideration.3 Castillo-Hernandez petitioned this

Court for review.

                                       II. DISCUSSION

A.     Asylum & Withholding of Removal

       On appeal, Castillo-Hernandez argues that the IJ and BIA erred in

concluding that she failed to demonstrate either past persecution or a well-founded

fear of future persecution.4

       3
         We do not address Castillo-Hernandez’s challenge to the denial of her motion for
reconsideration, which she refers to only once in the statement of the case portion of her brief. See
Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989) (declining to consider
issue identified in brief’s statement of the case, but not elaborated upon in argument on the merits).
Instead, we focus on the BIA’s decision dated September 28, 2007.
       4
           When, as here, the BIA issues a decision that expressly adopts the IJ’s decision, we review
the decisions of the IJ and the BIA. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).
We review findings of fact under the “substantial evidence test” and must affirm the BIA’s decision
“if it is supported by reasonable, substantial, and probative evidence on the record considered as a
whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quotation marks omitted).
Under this highly deferential standard, we consider “only whether there is substantial evidence for
the findings made by the [IJ], not whether there is substantial evidence for some other finding that

                                                 10
       To establish asylum eligibility, the petitioner must establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause such future persecution. 8 C.F.R.

§ 208.13(a), (b); Al Najjar, 257 F.3d at 1287. There must be a nexus between the

persecution and the protected activity, i.e., the persecution must be because of the

victim’s protected characteristic. Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d

884, 890 (11th Cir. 2007). To demonstrate the required nexus, the petitioner must

present specific facts that show a good reason to fear that because of a statutory

factor, she will be singled out for persecution, or that she is a member of or is

identified with a group that is subjected to a pattern of persecution. Djonda v.

U.S. Att’y Gen., 514 F.3d 1168, 1174 (11th Cir. 2008). An asylum applicant may

not show merely that she is a member of a particular social group, but must show

that she was persecuted because of her membership in that social group. INS v.

Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816 (1992).

       Castillo-Hernandez devotes a significant portion of her brief to arguing that

her rape by the ex-guerrilla rises to the level of persecution; that as a poor, Mayan,




could have been, but was not, made.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th Cir. 2004)
(quotation marks omitted). In other words,“we must find that the record not only supports reversal,
but compels it.” Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).


                                                11
Canjobal-speaking woman from rural Guatemala she is a member of a particular

social group; and that imputed political opinion is a protected ground under the

INA.5 However, even assuming arguendo these things are true, she cannot prevail

because the IJ and the BIA concluded that she failed to show a nexus between the

harm she suffered and either her status as poor, Mayan, Canjobal-speaking woman

from rural Guatemala or a political opinion imputed to her.

       Substantial evidence supports the finding of the IJ and the BIA that Castillo-

Hernandez and her mother were victims of general criminal violence by a roving

gang of ex-guerillas. Nothing in the record compels the conclusion that Castillo-

Hernandez was targeted by the ex-guerillas or raped by one of them because of her

status as a poor Mayan woman or because the ex-guerillas imputed to her a

political opinion of neutrality.6 The documentary evidence indicates that, although

sexual violence against women is common in Guatemala and in Castillo-

Hernandez’s village, it is not directed at, or inflicted solely on, a particular group



       5
        Castillo-Hernandez has a section of her brief outlining due process requirements. However,
she never points out any way her due process rights were violated during the immigration
proceedings. Thus, we focus on the persecution arguments she raises.
       6
         The mere fact that Castillo-Hernandez’s attackers were ex-guerillas does not prove
persecution based on political opinion or imputed political opinion. Rather, to show eligibility for
asylum based on political opinion, the petitioner must show that the persecution has taken place or
will take place because of her political opinion, not the political opinion of her persecutor. Elias-
Zacarias, 502 U.S. at 482, 112 S. Ct. at 816.

                                                 12
of women.7 Castillo-Hernandez testified that the attackers demanded food and

told her mother they had come to rape the two women. They made no comments

indicating they were attacking her and her mother because they were Mayan and

spoke Canjobal or because they thought the women had remained neutral during

Guatemala’s civil war almost ten years earlier. The attackers’ actions were

consistent with private acts of violence and not persecution based on a protected

factor. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(“[E]vidence that either is consistent with acts of private violence or the

petitioner’s failure to cooperate with guerrillas, or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of

persecution based on a statutorily protected ground.”). Accordingly, substantial

evidence supports the finding that Castillo-Hernandez did not suffer past

persecution based on a protected ground.

       Substantial evidence also supports the finding that Castillo-Hernandez does

not have a well-founded fear of future persecution. Ordinarily, a petitioner who

does not establish past persecution must present “specific, detailed facts showing a


       7
         Although some of the documentary evidence indicates that sexual violence against women
was “an integral part of the counter-insurgency strategy” used by the Guatemalan government in
rural areas during the civil war, that conflict ended in 1996. Moreover, much of the violence against
women now appears to be occurring in urban areas, which have seen dramatic increases in violent
crime.

                                                 13
good reason to fear that he or she will be singled out for persecution on account

of” a statutory factor. Al Najjar, 257 F.3d at 1287 (quotation marks omitted); see

also 8 C.F.R. §§ 208.13(b)(2)(i); 208.16(b)(2).8 The petitioner also must show

that the persecution cannot be avoided by relocating within the subject country. 8

C.F.R. §§ 208.13(b)(2)(ii), (b)(3)(i); 208.16(b)(2), (b)(3)(i).

       The record here does not compel the conclusion that Castillo-Hernandez

more likely than not will be singled out for persecution on account of a protected

factor if she returns to Guatemala. As already noted, the past attack relied upon by

Castillo-Hernandez appears to have been a random act of criminal violence.

Furthermore, while the documentary evidence indicates that Guatemalan women

and indigenous people often are subjected to discrimination and mistreatment, it

does not compel the conclusion that Castillo-Hernandez personally will be singled

out for further attacks because she is a Mayan, Canjobal-speaking woman.




       8
         A petitioner who cannot show she would be singled out for persecution on account of a
protected factor alternatively can sustain her burden of proving a well-founded fear of persecution
by showing a pattern or practice of persecution of a group of similarly situated persons on account
of a protected factor and her inclusion in and identification with that group. See 8 C.F.R. §§
208.13(b)(2)(iii), 208.16(b)(2)(i)-(ii). Castillo-Hernandez’s counseled brief does not clearly assert
a pattern or practice claim. Nonetheless, to the extent Castillo-Hernandez is attempting to assert
such a claim on appeal, we lack jurisdiction to review a pattern or practice claim because she failed
to exhaust it before the BIA. See Fernandez-Bernal v. U.S. Att’y Gen., 257 F.3d 1304, 1317 n.13
(11th Cir. 2001).

                                                 14
      Additionally, Castillo-Hernandez had to carry her burden to show she could

not avoid further harm by relocating. Although Castillo-Hernandez testified that

she feared returning to Guatemala because her attackers might find her, she also

testified that: (1) in the two months she lived at her husband’s home ten hours

away, no one came looking for her; and (2) her sister and mother-in-law continue

to live in Guatemala apparently without harm. Thus, substantial evidence supports

the finding that Castillo-Hernandez could relocate within Guatemala to avoid her

attackers.

      Given Castillo-Hernandez did not meet the lower burden of proof with

regard to asylum, the IJ and BIA did not err in concluding that she was also

ineligible for withholding of removal. See Forgue v. U.S. Att’y Gen., 401 F.3d

1282, 1288 n.4 (11th Cir. 2005).

B.    CAT Relief

      Eligibility for relief under the CAT is established where an applicant shows

that “it is more likely than not that she will be tortured in her home country at the

hands of her government or that her government will acquiesce in the torture.”

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004); see also 8 C.F.R.




                                          15
§§ 208.16(c)(2), 208.18(a)(1).9 Acquiescence “requires that the public official,

prior to the activity constituting torture, have awareness of such activity and

thereafter breach his or her legal responsibility to intervene to prevent such

activity.” 8 C.F.R. § 208.18(a)(7). A failure to catch a persecutor after the fact is

not acquiescence. See Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239, 1243

(11th Cir. 2004).

       Castillo-Hernandez argues that her rape by a “uniformed individual,” who

was likely either a “current or ex-guerrilla,” member of a “clandestine group[]” or

a “regime element[],” and which was “ignored, tolerated, or guided by the

authorities,” constituted torture entitling her to relief under CAT.

       Substantial evidence supports the findings of the IJ and BIA that Castillo-

Hernandez did not establish that the Guatemalan government acquiesced in her

rape by the ex-guerilla or that any future attacks by these men would be with the

       9
         Torture for purposes of CAT relief is defined as:
        [A]ny act by which severe pain or suffering, whether physical or mental, is
        intentionally inflicted on a person for such purposes as obtaining from him or her or
        a third person information or a confession, punishing him or her for an act he or she
        or a third person has committed or is suspected of having committed, or intimidating
        or coercing him or her or a third person, or for any reason based on discrimination
        of any kind, when such pain or suffering is inflicted by or at the instigation of or with
        the consent or acquiescence of a public official or other person acting in an official
        capacity.
8 C.F.R. § 208.18(a)(1). “Torture is an extreme form of cruel and inhuman treatment and does not
include lesser forms of cruel, inhuman or degrading treatment or punishment that do not amount to
torture.” 8 C.F.R. § 208.18(a)(2). Relief under CAT carries a higher legal standard than asylum, and
is therefore very difficult to meet. Al Najjar, 257 F.3d at 1303.

                                                16
Guatemalan government’s acquiescence. Castillo-Hernandez did not know the

identities of her attackers, although she suspected they might be ex-guerillas

because of the green clothing they were wearing. Although Castillo-Hernandez

testified that these roving bands of criminals sometimes knew the police or were

not punished by them, she also stated that her attackers threatened her life if she

reported their crimes because they feared being sent to jail. She presented no

evidence that her particular attackers were connected with or guided by the police

or that the police knew about the attack before it occurred.

      Documentary evidence indicates that sexual violence against women of all

social classes is a problem in Guatemala and that women often do not report rape

because they lack confidence in prosecutions and fear reprisals. However, the

evidence also establishes that: (1) rape is a crime in Guatemala carrying penalties

between 5 and 50 years; (2) Guatemalan authorities do prosecute rape cases; (3)

Guatemalan law provides for police protection and restraining orders for victims

of sexual violence; and (4) there is an office of the Ombudsman for Indigenous

Women that provides legal services for indigenous women who are victims of rape

and domestic violence. This evidence does not compel a conclusion that the




                                          17
Guatemalan government would acquiesce in any future attacks on Castillo-

Hernandez.10

       PETITION DENIED.




       10
         We decline to address any arguments Castillo-Hernandez attempts to raise by incorporating
by reference arguments made before the IJ and the BIA. See Four Seasons Hotels & Resorts v.
Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir. 2004) (declining to consider arguments
made in the district court and “incorporated by reference” in a footnote).

                                               18